      Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 1 of 16 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

JEANETTE DEICHMANN,            )
                               )
       Plaintiff,              )
                               )
v.                             )                       Case No. _____________________
                               )
MASCHHOFF ENVIRONMENTAL, INC. )
d/b/a THE MASCHHOFFS INC., and )
TANYA JANSEN,                  )
                               )
       Defendants.             )

                                           COMPLAINT

        COMES NOW Plaintiff, Jeanette Deichmann, by and through her attorneys, Cates

Mahoney, LLC, and for her Complaint against Defendants, Maschhoff Environmental, Inc. d/b/a

The Maschhoffs, Inc. and Tanya Jansen, states as follows:

                                             PARTIES

        1.      At all times relevant herein, Jeanette Deichmann was a resident of Clinton County,

State of Illinois.

        2.      At all times relevant herein, Defendant, Maschhoff Environmental, Inc. d/b/a The

Maschhoffs, Inc. (“The Maschhoffs”), was an Illinois Corporation; was duly registered to conduct

business in the State of Illinois; was conducting business in the State of Illinois; and continues to

transact business in the State of Illinois, including Clinton County, Illinois.

        3.      Upon information and belief, at all times relevant herein, Defendant, Tanya Jansen

(“Jansen”), was a resident of Washington County, State of Illinois.

        4. At all times relevant herein, Defendant, The Maschhoffs, conducts business in the State

of Illinois, and is an employer pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-(b).



                                            Page 1 of 17
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 2 of 16 Page ID #2




                                  GENERAL ALLEGATIONS

          5.    At all times relevant herein, Defendant, The Maschhoffs, owned and operated as

their principal place of business, a facility located in Carlyle, Clinton County, State of Illinois

where it runs one of the largest pork production companies in the United States (the “Carlyle

Facility”).

          6.    At all times relevant herein, Plaintiff was working as an employee for Defendant,

The Maschhoffs, at the Carlyle Facility as a Production Accounting Assistant Level II, and

Defendant, The Maschhoffs, was Plaintiff’s direct employer at the time of the events alleged

herein.

          7.    At all times relevant herein, Defendant, Jansen, was Plaintiff’s direct supervisor at

the Carlyle Facility and was the agent of The Maschhoffs.

          8.    At all times relevant herein, Defendant Jansen, was employed by the Defendant,

The Maschhoffs, as Supervisor of Production Accounting and was Plaintiff’s direct supervisor,

and had the power to directly affect the terms and conditions of her employment.

          9.    At all times relevant herein, Defendant Jansen, was acting within the scope of her

employment with Defendant, The Maschhoffs.

                                   JURISDICTION & VENUE

          10.   Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1337, and 1343.

This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3) (“Title VII”).

          11.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the

events or omissions giving rise to the claims herein occurred in the Southern District of Illinois.




                                            Page 2 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 3 of 16 Page ID #3




                                            COUNT I
                Violation of the Illinois Human Rights Act – Sexual Harassment
                          Jeanette Deichmann v. The Maschhoffs, Inc.

       COMES NOW Plaintiff, Jeanette Deichmann, by and through her attorneys, Cates

Mahoney, LLC, and for Count I of her Complaint against Defendant, Maschhoff Environmental,

Inc. d/b/a The Maschhoffs, Inc. (“The Maschhoffs”), states as follows:

       12.     Plaintiff hereby incorporates Paragraphs 1 through 11 herein as though fully set

forth hereunder.

       13.     On or about October 26, 2011, Plaintiff, Jeanette Deichmann, was hired by

Defendant, The Maschhoffs, to work out of the Carlyle Facility.

       14.     In 2018, Plaintiff began working as a Production Accounting Associate Level II for

Defendant, The Maschhoffs, and Defendant Jansen was Plaintiff’s immediate supervisor.

       15.     Beginning in December 2018, Defendant Jansen, started having sexually

descriptive conversations at work, and began directing her sexual misconduct towards Plaintiff.

       16.     At or about this time, Defendant Jansen began confiding in Plaintiff about Jansen

and her husband having marital problems.

       17.     At or about this time, and thereafter, while working at the Carlyle Facility,

Defendant Jansen told Plaintiff about the size of her husband’s penis, and described an extramarital

affair that she had recently had.

       18.     At all times relevant herein, Plaintiff would attempt to change the subject when

Defendant Jansen would make these inappropriate comments as they made Plaintiff

uncomfortable. This did not deter Jansen.

       19.     On or about early January 2019, Defendant Jansen began contacting Plaintiff’s

husband, Seth Deichmann, via text messages and Facebook. Defendant Jansen would tell Seth




                                            Page 3 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 4 of 16 Page ID #4




that she found him attractive, and asked him if he had any friends that he could introduce her to

since her marriage was in apparent turmoil.

       20.     At or about this time, Defendant Jansen sent Seth Deichmann several nude

photographs of herself, and a video that appeared to show Defendant Jansen having sex with an

unidentified man.

       21.     At or about this time, Defendant Jansen messaged Seth Deichmann to tell him that

she was attracted to Plaintiff, and wanted to have a “threesome” with him and Plaintiff.

       22.     Despite Seth Deichmann ignoring Defendant Jansen’s inappropriate sexual

comments and advances, Defendant Jansen persisted.

       23.     Following the foregoing events, Defendant Jansen approached Plaintiff while they

were working at the Carlyle Facility, and stated that since it appeared Seth Deichmann was

uninterested in a “threesome,” that she and Plaintiff should just have sex together.

       24.     Plaintiff informed Defendant Jansen that her inappropriate sexual comments and

advances were unwelcome and needed to cease immediately.

       25.     On or about late February 2019, Defendant Jansen requested that Plaintiff

accompany her on a work-related trip out of town that would have required them to be alone

together at times.

       26.     Plaintiff told Defendant Jansen that she was unavailable for this work trip. Plaintiff

declined attending this trip because she was uncomfortable being alone with Defendant Jansen.

       27.     After Plaintiff told Defendant Jansen to cease making any further sexual comments

and advances towards herself and her husband, Defendant Jansen’s attitude towards Plaintiff

became negative and hostile.




                                           Page 4 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 5 of 16 Page ID #5




       28.     On or about May 17, 2019, Plaintiff was asked to come into a meeting with

Defendant Jansen and her supervisor, Erika Nieman.

       29.     During this meeting, Plaintiff was informed by Defendant Jansen that she was

receiving a verbal warning for insubordination and hostility stemming from two incidents: (a) the

occurrence where Plaintiff said she was unavailable to accompany Defendant Jansen on the work-

related trip, and (b) another occasion where Defendant Jansen had asked Plaintiff if she had time

to join an informal meeting, and Plaintiff replied that she didn’t have time as she was busy, but

would still attend.

       30.     The aforementioned verbal warning was retaliatory in nature due to Plaintiff

rejecting Defendant Jansen’s sexual advances.

       31.     Between May 17, 2019 and May 29, 2019, Plaintiff attempted to schedule a meeting

with Erika Niemann to report the aforementioned retaliation, but her requests were denied.

       32.     On or about May 27, 2019, Plaintiff contacted the Vice President of Human

Resources for The Maschhoffs requesting a meeting, which was thereafter set for June 5, 2019.

       33.     On or about May 29, 2019, Defendant Jansen and Erika Nieman informed Plaintiff

that she was being terminated effective immediately for insubordination.\

       34.     Prior to receiving the aforementioned discipline and termination of her employment

from Defendant, The Maschhoffs, Plaintiff had no history of discipline throughout her seven and

half years of employment.

       35.     Plaintiff’s employment was terminated by Defendant, The Maschhoffs, by and

through its agent, Defendant Jansen, in retaliation for Plaintiff’s rejection of Defendant Jansen’s

sexual harassment and advances.




                                           Page 5 of 16
      Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 6 of 16 Page ID #6




        36.     At no time did Plaintiff, consent to the aforementioned sexual harassment by

Defendant Jansen, and at no time was any of the intentional and unlawful conduct set forth herein

justified.

        37.     The aforementioned conduct altered the terms and conditions of Plaintiff’s

employment.

        38.     The effect of the practice(s) complained of above has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee because

of her sex.

        39.     The unlawful employment practices complained of above were intentional.

        40.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to the statutorily protected rights of Plaintiff.

        41.     At all times relevant herein, Defendant, The Maschhoffs, has continuously been an

employer engaged in an industry affecting commerce within the meaning of Sections 701(b), (g)

and (h) of Title VII, 42 U.S.C. §§ 2000e (b), (g) and (h).

        42.     At all times relevant herein, Defendant Jansen was an employee of Defendant, The

Maschhoffs, within the meaning of Sections 701(f) of Title VII, 42 U.S.C. §§ 2000e(f).

        43.     Based on the extreme and outrageous conduct outline above, Defendant Jansen, as

agent and employee of Defendant, The Maschhoffs, sexually harassed Plaintiff, and as a result,

The Maschhoffs has violated Title VII of the Civil Rights Act of 1964.

        44.     As a direct and proximate result of the aforesaid acts, Plaintiff was discriminated

against in the terms of her employment on the basis of sex by Defendant, The Maschhoffs, in

violation of Title VII of the Civil Rights Act of 1964.




                                             Page 6 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 7 of 16 Page ID #7




       45.     Prior to the institution of this lawsuit, Plaintiff filed a charge with the Equal

Employment Opportunity Commission alleging violations of Title VII by Defendant, The

Maschhoffs, and therefore, all conditions precedent to the institution of this lawsuit have been

fulfilled. A copy of the Charge filed against The Maschhoffs is filed herewith as Exhibit 1. A

copy of the EEOC’s Notice of Right to Sue is filed herewith as Exhibit 2.

       46.     As a further direct and proximate result of Defendant The Maschhoffs’ violation of

Title VII of the Civil Rights Act of 1964, Plaintiff was forced to endure multiple acts of sexual

harassment by her supervisor; Plaintiff has suffered severe emotional distress, she has lost wages

and benefits she would have otherwise received, but for the sexual harassment by Defendant; and

may suffer such loss of wages and benefits in the future; she has experienced severe mental

anguish, depression, and emotional distress in the past and may continue to suffer the same in the

future; she has suffered a loss of enjoyment of a normal life as a consequence of her emotional

injuries and she has lost her ability to engage in the same kinds of normal activities, all to her

damage.

       WHEREFORE, Plaintiff, Jeanette Deichmann, requests that judgment be entered on her

behalf against Defendant, Maschhoff Environmental, Inc. d/b/a The Maschhoffs, Inc. for actual

damages in a sum in excess of Seventy-Five Thousand Dollars ($75,000.00), and for costs of suit

and attorneys’ fees.

                                           COUNT II
               Violation of Title VII of the Civil Rights Act of 1964 –Retaliation
                         Jeanette Deichmann v. The Maschhoffs, Inc.

       COMES NOW Plaintiff, Jeanette Deichmann, by and through her attorneys, Cates

Mahoney, LLC, and for Count II of her Complaint against Defendant, Maschhoff Environmental,

Inc. d/b/a The Maschhoffs, Inc. (“The Maschhoffs”), states as follows:




                                          Page 7 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 8 of 16 Page ID #8




       47.     Plaintiff hereby incorporates Paragraphs 1 through 11 herein as though fully set

forth hereunder.

       48.     On or about October 26, 2011, Plaintiff, Jeanette Deichmann, was hired by

Defendant, The Maschhoffs, to work out of the Carlyle Facility.

       49.     In 2018, Plaintiff began working as a Production Accounting Associate Level II for

Defendant, The Maschhoffs, and Defendant Jansen was Plaintiff’s immediate supervisor.

       50.     Beginning in December 2018, Defendant Jansen, started having sexually

descriptive conversations at work, and began directing her sexual misconduct towards Plaintiff.

       51.     At or about this time, Defendant Jansen began confiding in Plaintiff about Jansen

and her husband having marital problems.

       52.     At or about this time, and thereafter, while working at the Carlyle Facility,

Defendant Jansen told Plaintiff about the size of her husband’s penis, and described an extramarital

affair that she had recently had.

       53.     At all times relevant herein, Plaintiff would attempt to change the subject when

Defendant Jansen would make these inappropriate comments as they made Plaintiff

uncomfortable. This did not deter Jansen.

       54.     On or about early January 2019, Defendant Jansen began contacting Plaintiff’s

husband, Seth Deichmann, via text messages and Facebook. Defendant Jansen would tell Seth

that she found him attractive, and asked him if he had any friends that he could introduce her to

since her marriage was in apparent turmoil.

       55.     At or about this time, Defendant Jansen sent Seth Deichmann several nude

photographs of herself, and a video that appeared to show Defendant Jansen having sex with an

unidentified man.




                                            Page 8 of 16
     Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 9 of 16 Page ID #9




       56.     At or about this time, Defendant Jansen messaged Seth Deichmann to tell him that

she was attracted to Plaintiff, and wanted to have a “threesome” with him and Plaintiff.

       57.     Despite Seth Deichmann ignoring Defendant Jansen’s inappropriate sexual

comments and advances, Defendant Jansen persisted.

       58.     Following the foregoing events, Defendant Jansen approached Plaintiff while they

were working at the Carlyle Facility, and stated that since it appeared Seth Deichmann was

uninterested in a “threesome,” that she and Plaintiff should just have sex together.

       59.     Plaintiff informed Defendant Jansen that her inappropriate sexual comments and

advances were unwelcome and needed to cease immediately.

       60.     On or about late February 2019, Defendant Jansen requested that Plaintiff

accompany her on a work-related trip out of town that would have required them to be alone

together at times.

       61.     Plaintiff told Defendant Jansen that she was unavailable for this work trip. Plaintiff

declined attending this trip because she was uncomfortable being alone with Defendant Jansen.

       62.     After Plaintiff told Defendant Jansen to cease making any further sexual comments

and advances towards herself and her husband, Defendant Jansen’s attitude towards Plaintiff

became negative and hostile.

       63.     On or about May 17, 2019, Plaintiff was asked to come into a meeting with

Defendant Jansen and her supervisor, Erika Nieman.

       64.     During this meeting, Plaintiff was informed by Defendant Jansen that she was

receiving a verbal warning for insubordination and hostility stemming from two incidents: (a) the

occurrence where Plaintiff said she was unavailable to accompany Defendant Jansen on the work-

related trip, and (b) another occasion where Defendant Jansen had asked Plaintiff if she had time




                                           Page 9 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 10 of 16 Page ID #10




to join an informal meeting, and Plaintiff replied that she didn’t have time as she was busy, but

would still attend.

        65.    The aforementioned verbal warning was retaliatory in nature due to Plaintiff

rejecting Defendant Jansen’s sexual advances.

        66.    Between May 17, 2019 and May 29, 2019, Plaintiff attempted to schedule a meeting

with Erika Niemann to report the aforementioned retaliation, but her requests were denied.

        67.    On or about May 27, 2019, Plaintiff contacted the Vice President of Human

Resources for The Maschhoffs requesting a meeting, which was thereafter set for June 5, 2019.

        68.    On or about May 29, 2019, Defendant Jansen and Erika Nieman informed Plaintiff

that she was being terminated effective immediately for insubordination.\

        69.    Prior to receiving the aforementioned discipline and termination of her employment

from Defendant, The Maschhoffs, Plaintiff had no history of discipline throughout her seven and

half years of employment.

        70.    Plaintiff’s employment was terminated by Defendant, The Maschhoffs, by and

through its agent, Defendant Jansen, in retaliation for Plaintiff’s rejection of Defendant Jansen’s

sexual harassment and advances.

        71.    At no time did Plaintiff, consent to the aforementioned sexual harassment by

Defendant Jansen, and at no time was any of the intentional and unlawful conduct set forth herein

justified.

        72.    The aforementioned conduct altered the terms and conditions of Plaintiff’s

employment.




                                          Page 10 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 11 of 16 Page ID #11




        73.     The effect of the practice(s) complained of above has been to deprive Plaintiff of

equal employment opportunities and otherwise adversely affect her status as an employee because

of her sex.

        74.     The unlawful employment practices complained of above were intentional.

        75.     The unlawful employment practices complained of above were done with malice

or with reckless indifference to the statutorily protected rights of Plaintiff.

        76.     At all times relevant herein, Defendant, The Maschhoffs, has continuously been an

employer engaged in an industry affecting commerce within the meaning of Sections 701(b), (g)

and (h) of Title VII, 42 U.S.C. §§ 2000e (b), (g) and (h).

        77.     At all times relevant herein, Defendant Jansen, was an employee of Defendant, The

Maschhoffs, within the meaning of Sections 701(f) of Title VII, 42 U.S.C. §§ 2000e(f).

        78.     As a direct and proximate result of the conduct outlined above, Plaintiff was

discriminated against in the terms of her employment in retaliation for Plaintiff opposing the

unlawful employment practice of sexual harassment, in violation of Title VII of the Civil Rights

Act of 1964.

        79.     Prior to the institution of this lawsuit, Plaintiff filed a charge with the Equal

Employment Opportunity Commission alleging violations of Title VII by Defendant, The

Maschhoffs, and therefore, all conditions precedent to the institution of this lawsuit have been

fulfilled. A copy of the Charge filed against The Maschhoffs is filed herewith as Exhibit 1. A

copy of the EEOC’s Notice of Right to Sue is filed herewith as Exhibit 2.

        80.     As a further direct and proximate result of Defendant, The Maschhoffs’ violation

of Title VII of the Civil Rights Act of 1964, Plaintiff has suffered severe emotional distress, she

has lost wages and benefits she would have otherwise received, but for the retaliation by




                                            Page 11 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 12 of 16 Page ID #12




Defendant; and may suffer such loss of wages and benefits in the future; she has experienced

severe mental anguish, depression, and emotional distress in the past and may continue to suffer

the same in the future; she has suffered a loss of enjoyment of a normal life as a consequence of

her emotional injuries and she has lost her ability to engage in the same kinds of normal activities,

all to her damage.

       WHEREFORE, Plaintiff, Jeanette Deichmann, requests that judgment be entered on her

behalf against Defendant, Maschhoff Environmental, Inc. d/b/a The Maschhoffs, Inc., for actual

damages in a sum in excess of Seventy-Five Thousand Dollars ($75,000.00), and for costs of suit

and attorneys’ fees.

                                           COUNT III
                           Intentional Infliction of Emotional Distress
                              Jeanette Deichmann v. Tanya Jansen

       COMES NOW Plaintiff, Jeanette Deichmann, by and through her attorneys, Cates

Mahoney, LLC, and for Count III of her Complaint against Defendant, Tanya Jansen (“Jansen”),

states as follows:

       81.     Plaintiff hereby incorporates Paragraphs 1 through 11 herein as though fully set

forth hereunder.

       82.     On or about October 26, 2011, Plaintiff, Jeanette Deichmann, was hired by

Defendant, The Maschhoffs, to work out of the Carlyle Facility.

       83.     In 2018, Plaintiff began working as a Production Accounting Associate Level II for

Defendant, The Maschhoffs, and Defendant Jansen was Plaintiff’s immediate supervisor.

       84.     Beginning in December 2018, Defendant Jansen, started having sexually

descriptive conversations at work, and began directing her sexual misconduct towards Plaintiff.




                                           Page 12 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 13 of 16 Page ID #13




       85.     At or about this time, Defendant Jansen began confiding in Plaintiff about Jansen

and her husband having marital problems.

       86.     At or about this time, and thereafter, while working at the Carlyle Facility,

Defendant Jansen told Plaintiff about the size of her husband’s penis, and described an extramarital

affair that she had recently had.

       87.     At all times relevant herein, Plaintiff would attempt to change the subject when

Defendant Jansen would make these inappropriate comments as they made Plaintiff

uncomfortable. This did not deter Jansen.

       88.     On or about early January 2019, Defendant Jansen began contacting Plaintiff’s

husband, Seth Deichmann, via text messages and Facebook. Defendant Jansen would tell Seth

that she found him attractive, and asked him if he had any friends that he could introduce her to

since her marriage was in apparent turmoil.

       89.     At or about this time, Defendant Jansen sent Seth Deichmann several nude

photographs of herself, and a video that appeared to show Defendant Jansen having sex with an

unidentified man.

       90.     At or about this time, Defendant Jansen messaged Seth Deichmann to tell him that

she was attracted to Plaintiff, and wanted to have a “threesome” with him and Plaintiff.

       91.     Despite Seth Deichmann ignoring Defendant Jansen’s inappropriate sexual

comments and advances, Defendant Jansen persisted.

       92.     Following the foregoing events, Defendant Jansen approached Plaintiff while they

were working at the Carlyle Facility, and stated that since it appeared Seth Deichmann was

uninterested in a “threesome,” that she and Plaintiff should just have sex together.




                                          Page 13 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 14 of 16 Page ID #14




       93.     Plaintiff informed Defendant Jansen that her inappropriate sexual comments and

advances were unwelcome and needed to cease immediately.

       94.     On or about late February 2019, Defendant Jansen requested that Plaintiff

accompany her on a work-related trip out of town that would have required them to be alone

together at times.

       95.     Plaintiff told Defendant Jansen that she was unavailable for this work trip. Plaintiff

declined attending this trip because she was uncomfortable being alone with Defendant Jansen.

       96.     After Plaintiff told Defendant Jansen to cease making any further sexual comments

and advances towards herself and her husband, Defendant Jansen’s attitude towards Plaintiff

became negative and hostile.

       97.     On or about May 17, 2019, Plaintiff was asked to come into a meeting with

Defendant Jansen and her supervisor, Erika Nieman.

       98.     During this meeting, Plaintiff was informed by Defendant Jansen that she was

receiving a verbal warning for insubordination and hostility stemming from two incidents: (a) the

occurrence where Plaintiff said she was unavailable to accompany Defendant Jansen on the work-

related trip, and (b) another occasion where Defendant Jansen had asked Plaintiff if she had time

to join an informal meeting, and Plaintiff replied that she didn’t have time as she was busy, but

would still attend.

       99.     The aforementioned verbal warning was retaliatory in nature due to Plaintiff

rejecting Defendant Jansen’s sexual advances.

       100.    Between May 17, 2019 and May 29, 2019, Plaintiff attempted to schedule a meeting

with Erika Niemann to report the aforementioned retaliation, but her requests were denied.




                                          Page 14 of 16
    Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 15 of 16 Page ID #15




        101.   On or about May 27, 2019, Plaintiff contacted the Vice President of Human

Resources for The Maschhoffs requesting a meeting, which was thereafter set for June 5, 2019.

        102.   On or about May 29, 2019, Defendant Jansen and Erika Nieman informed Plaintiff

that she was being terminated effective immediately for insubordination.\

        103.   Prior to receiving the aforementioned discipline and termination of her employment

from Defendant, The Maschhoffs, Plaintiff had no history of discipline throughout her seven and

half years of employment.

        104.   Plaintiff’s employment was terminated by Defendant, The Maschhoffs, by and

through its agent, Defendant Jansen, in retaliation for Plaintiff’s rejection of Defendant Jansen’s

sexual harassment and advances.

        105.   At no time did Plaintiff, consent to the aforementioned sexual harassment by

Defendant Jansen, and at no time was any of the intentional and unlawful conduct set forth herein

justified.

        106.   The acts complained of above were intentional.

        107.   Based on the extreme and outrageous conduct outlined above, Defendant Jansen,

intentionally and recklessly intended to cause Plaintiff to suffer severe emotional distress, or

should have known that such outrageous conduct would cause Plaintiff to suffer from severe

emotional distress.

        108.   At all times relevant herein, Defendant Jansen’s actions amounted to willful and

wanton misconduct and/or a reckless disregard for the health and safety of Plaintiff.

        109.   As a direct and proximate result of Defendant Jansen’s intentional and reckless

conduct, and the multiple acts of sexual harassment and retaliation upon Plaintiff by Defendant

Jansen, Plaintiff has suffered severe emotional distress, she has lost wages and benefits she would




                                          Page 15 of 16
   Case 3:20-cv-01326 Document 1 Filed 12/10/20 Page 16 of 16 Page ID #16




have otherwise received, but for the sexual harassment and retaliation by Defendant Jansen; and

may suffer such loss of wages and benefits in the future; she has experienced severe mental

anguish, depression, and emotional distress in the past and may continue to suffer the same in the

future; she has suffered a loss of enjoyment of a normal life as a consequence of her emotional

injuries and she has lost her ability to engage in the same kinds of normal activities, all to her

damage.

       WHEREFORE, Plaintiff, Jeanette Deichmann, requests that judgment be entered on her

behalf against Defendant, Tanya Jansen, for actual damages in a sum in excess of Seventy-Five

Thousand Dollars ($75,000.00), for punitive damages, and for costs of suit.


                                             Respectfully Submitted,


                                             By:        /s/ Chad M. Mooney
                                                   Chad M. Mooney, #6311237
                                                   Ryan J. Mahoney #6290113
                                                   CATES MAHONEY, LLC
                                                   216 West Pointe Drive, Suite A
                                                   Swansea, IL 62226
                                                   Telephone:        618-277-3644
                                                   Facsimile:        618-277-7882
                                                   Email:            cmooney@cateslaw.com
                                                                     rmahoney@cateslaw.com
                                                   Attorneys for Plaintiff




                                          Page 16 of 16
